DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending in this application.
Response to Arguments
Applicant’s arguments, see p. 8, filed on 10/15/2021, with respect to the objections to specification have been fully considered and are persuasive. The objections of the specification have been withdrawn. 
Applicant’s arguments, see p. 9, filed on 10/15/2021, with respect to the objections to drawings have been fully considered and are persuasive. The objections of the drawings have been withdrawn. 
Applicant’s arguments, see pp. 9-10, filed on 10/15/2021, with respect to the 112(b) rejections of claims 4, 7, 12, and 15 have been fully considered and are persuasive. The 112(b) rejections of claims 4, 7, 12, and 15 have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on the base reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 9 is objected to because of the following informalities: the term “vertical side surface” in line 10 of claim 9 should be changed to “vertical inside surface” to clearly maintain antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,339,934 (referred to as Yoon) in view of US 8,016,149 (referred to as Goulet).
Regarding claim 1, Yoon discloses an air distribution assembly (assembly including mounting frame 20, floor panel 30, adjustable partition 40, air return compartment 63, air supply compartment 64, and supply air connectors 78 as disclosed in Fig. 2) for a recreational vehicle (see col. 1, lines 38-41) defining an opening (opening 22), comprising a frame (mounting frame 20) mounted within the opening of the recreational vehicle (see col. 2, lines 53-60), the frame including a vertical inside surface (see Figs. 1-2) extending through the opening (see at least col. 2, lines 61-64), the vertical inside surface defining an air handling chamber (chamber made of return air compartment 63 and supply air compartment 64. See at least Fig. 2 and col. 3, lines 42-45), a baffle (adjustable partition 40) positioned within the air handling chamber (see Figs. 1-2), the baffle sealingly dividing the air handling chamber (see col. 1, line 57 to col. 2, line 6), an air supply side (supply air compartment 64), an air return side (return air compartment 63), the baffle comprising a baffle body (top plate 49. See Annotated Fig. 1), and a mounting flange extending from the baffle body (see Annotated Fig. 1 and col. 3, lines 8-18).
Yoon does not disclose a mounting arrangement wherein the mounting flange is parallel to and rigidly connected to the vertical inside surface of the frame.
However, Goulet does disclose a mounting arrangement wherein a mounting flange (partition brackets 37) is parallel to (Fig. 1 discloses partition brackets 37 being parallel to the two major sides 15 of the communications box) and rigidly connected to the vertical inside surface of a frame (Fig. 1 and col. 4, line 56 to col. 5, line 4 disclose that the partition brackets 15 are rigidly connected to the two major sides 15 of the communications box using stud nuts 54).
Yoon and Goulet are considered analogous to the claimed invention because they both address the mounting of a baffle that divides a chamber. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Yoon’s adjustable partition to include the partition brackets and mounting arrangement of Goulet in order to improve the stability of Yoon’s frame (Goulet, col. 4, lines 8-10) and to ensure the seal on the sides of Yoon’s adjustable partition remain in contact with the frame.
Regarding claim 2, Yoon in view of Goulet discloses the invention of claim 1 and the combination further discloses wherein the baffle body further comprises a center portion and an outer portion (Fig. 4 of Yoon and Annotated Fig. 1 below disclose adjustable partition 40 having a center portion and outer portions), the outer portion of the baffle body being connected to the center portion of the baffle body at an obtuse angle relative to the center portion of the baffle body (Fig. 4 of Yoon and Annotated Fig. 1 below discloses the outer portions of adjustable partition 40 being connected to the center portion at an obtuse angle). 
Regarding claim 3, Yoon in view of Goulet discloses the invention of claim 2 and the combination further discloses wherein the mounting flange is oriented perpendicular to the center portion of the baffle body (at least Fig. 1 of Goulet discloses partition brackets 37 being oriented perpendicular to the center of partition 33).
Regarding claim 4, Yoon in view of Goulet discloses the invention of claim 1, but the combination as modified in claim 1 does not disclose a baffle body geometry wherein the baffle body extends unbent from a first end to a second end, thus occupying a single vertical plane.
However, Goulet does disclose a baffle body geometry wherein the baffle body (partition 33. See Fig. 1) extends unbent from a first end to a second end (see Fig. 1), thus occupying a single vertical plane (see Fig. 1).
Yoon and Goulet are considered analogous to the claimed invention because they both utilize a partition mounted in a frame to separate the frame into multiple sections. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of Yoon’s adjustable partition to be unbent like the partition of Goulet in order to conform to a different geometry of roof openings and to reduce manufacturing cost.
Regarding claim 5, Yoon in view of Goulet discloses the invention of claim 4 and the combination further discloses wherein the mounting flange (partition brackets 37 of Goulet) is oriented perpendicular to the baffle body (see Fig. 1 of Goulet).
Regarding claim 6, Yoon in view of Goulet discloses the invention of claim 1 and the combination further discloses wherein the air distribution system further comprises a floor (floor panel 30 of Yoon), extending below the baffle (at least Fig. 3 of Yoon discloses the floor panel 30 of Yoon extending below adjustable partition 40), the floor having an air supply opening (supply air opening 19 of Yoon) on the air supply side (see Fig. 1 and col. 2, lines 43-52 of Yoon), and an air return opening (return air opening 18 of Yoon) on the air return side (see Fig. 1 and col. 3, lines 42-49 of Yoon).
Regarding claim 7, Yoon in view of Goulet discloses the invention of claim 6 and the combination further discloses wherein the air distribution system further comprises a first sealing layer (at least Figs. 3-5; col. 3, lines 8-18; and col. 3, lines 41-49 of Yoon disclose horizontal flange 42 combining with raised lip 48 to form a seal) connecting the baffle body to the floor (Fig. 5 and col. 3, lines 10-12 of Yoon disclose horizontal flange 42 being connected to floor panel 30 using screws 44).
Regarding claim 8, Yoon in view of Goulet discloses the invention of claim 1 and the combination further discloses wherein the baffle body has a first end and a second end (end pads 62 of Yoon. See Annotated Fig. 1 below), the first end and the second end of the baffle body both being connected to the inside surface of the frame (see Figs. 3-4 and col. 3, lines 37-40 of Yoon).
Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,339,934 (referred to as Yoon) in view of US 8,016,149 (referred to as Goulet), and further in view of US 2018/0231266 (referred to as Fradkin).
Regarding claim 9, Yoon discloses an air conditioning system (system including air conditioning unit 10, frame 20, adjustable partition 40, and ducts 80 as disclosed by Fig. 1) for a recreational vehicle (see col. 1, lines 38-41) defining an opening (opening 22), the air conditioning system comprising: an air conditioning unit (air conditioning unit 10) comprising an evaporator (evaporator coil 17); an air distribution assembly (assembly including mounting frame 20, floor panel 30, adjustable partition 40, air return compartment 63, air supply compartment 64, and supply air connectors 78 as disclosed in Fig. 2) defining an opening (opening 22), comprising a frame (mounting frame 20) mounted within the opening of the recreational vehicle (see col. 2, lines 53-60), the frame including a vertical inside surface (see Figs. 1-2) extending through the opening (see at least col. 2, lines 61-64), the vertical inside surface defining an air handling chamber (chamber made of return air compartment 63 and supply air compartment 64. See at least Fig. 2 and col. 3, lines 42-45), a baffle (adjustable partition 40) positioned within the air handling chamber (see Figs. 1-2), the baffle sealingly dividing the air handling chamber (see col. 1, line 57 to col. 2, line 6), an air supply side (supply air compartment 64), an air return side (return air compartment 63), the baffle comprising a baffle body (top plate 49. See Annotated Fig. 1 below), and a mounting flange extending from the baffle body (see Annotated Fig. 1 and col. 3, lines 8-18).
Yoon does not disclose a mounting arrangement wherein the mounting flange is parallel to and rigidly connected to the vertical inside surface of the frame.
However, Goulet does disclose a mounting arrangement wherein a mounting flange (partition brackets 37) is parallel to (Fig. 1 discloses partition brackets 37 being parallel to the two major sides 15 of the communications box) and rigidly connected to the vertical inside surface of a frame (Fig. 1 and col. 4, line 56 to col. 5, line 4 disclose that the partition brackets 15 are rigidly connected to the two major sides 15 of the communications box using stud nuts 54).
Yoon and Goulet are considered analogous to the claimed invention because they both address the mounting of a baffle that divides a chamber. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Yoon’s adjustable partition to include the partition brackets and mounting arrangement of Goulet in order to improve the stability of Yoon’s frame (Goulet, col. 4, lines 8-10) and to ensure the seal on the sides of Yoon’s adjustable partition remain in contact with the frame.
Yoon does not explicitly disclose a configuration of an air conditioning unit which includes a compressor, a condenser, and an expansion device.
However, Fradkin does disclose a configuration of an air conditioning unit (refrigeration loop 48) which includes a compressor (mapped to compressor 34 of refrigeration loop 48), a condenser (mapped to outdoor heat exchanger 30 of refrigeration loop 48), and an expansion device (mapped to expansion device 50 of refrigeration loop 48. Col. 4, lines 38 – 42. Fig. 3 discloses a schematic of refrigerant loop 48 containing all the mentioned components).
Yoon and Fradkin are considered analogous to the claimed invention because they both are in the field of air conditioners that connect to both the interior and exterior of an enclosed space. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioning unit disclosed by Yoon to include the compressor, condenser, and expansion device disclosed by Fradkin in order to pre-treat outdoor air, like cooling or dehumidifying the air, before it enters an indoors location since doing so would maintain the temperature or humidity of the indoor air (Fradkin, col.7 line 58 to col. 8 line 6).
Regarding claim 10, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 9 and the combination further discloses wherein the baffle body further comprises a center portion and an outer portion (Fig. 4 of Yoon and Annotated Fig. 1 below disclose adjustable partition 40 having a center portion and outer portions), the outer portion of the baffle body connected to the center portion of the baffle body at an obtuse angle (Fig. 4 of Yoon and Annotated Fig. 1 below discloses the outer portions of adjustable partition 40 being connected to the center portion at an obtuse angle).
Regarding claim 11, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 10 and the combination further discloses wherein the mounting flange is oriented perpendicular to the center portion of the baffle body (at least Fig. 1 of Goulet discloses partition brackets 37 being oriented perpendicular to the center of partition 33).
Regarding claim 12, Yoon in view of Goulet and further in view of Fradkin disclose the invention of claim 9, but the combination as modified in claim 9 does not disclose a baffle body geometry wherein the baffle body extends unbent from a first end to a second end, thus occupying a single vertical plane.
However, Goulet does disclose a baffle body geometry wherein the baffle body (partition 33. See Fig. 1) extends unbent from a first end to a second end (see Fig. 1), thus occupying a single vertical plane (see Fig. 1).
Yoon and Goulet are considered analogous to the claimed invention because they both utilize a partition mounted in a frame to separate the frame into multiple sections. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of Yoon’s adjustable partition to be unbent like the partition of Goulet in order to conform to a different geometry of roof openings and to reduce manufacturing cost.
Regarding claim 13, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 12 and the combination further discloses wherein the mounting flange (partition brackets 37 of Goulet) is oriented perpendicular to the baffle body (see Fig. 1 of Goulet).
Regarding claim 14, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 9 and the combination further discloses wherein the air distribution system further comprises a floor (floor panel 30 of Yoon. See Fig. 3) having an air supply opening (supply air opening 19 of Yoon) on the air supply side (see Fig. 1 and col. 2, lines 43-52 of Yoon), and an air return opening (return air opening 18 of Yoon) on the air return side (see Fig. 1 and col. 3, lines 42-49 of Yoon).
Regarding claim 15, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 14 and the combination further discloses wherein the air distribution system further comprises a first sealing layer (at least Figs. 3-5; col. 3, lines 8-18; and col. 3, lines 41-49 of Yoon disclose horizontal flange 42 combining with raised lip 48 to form a seal) connecting the baffle body to the floor (Fig. 5 and col. 3, lines 10-12 of Yoon disclose horizontal flange 42 being connected to floor panel 30 using screws 44) and a second sealing layer (pad 57) connecting the baffle body to a bottom side of the air conditioning unit (see col. 3, lines 31-40 of Yoon).
Regarding claim 16, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 9 and the combination further discloses wherein the baffle body has a first end and a second end (end pads 62 of Yoon. See Annotated Fig. 1 below), the first end and the second end of the baffle body both being connected to the inside surface of the frame (see Figs. 3-4 and col. 3, lines 37-40 of Yoon).


Annotated Figures

    PNG
    media_image1.png
    898
    1012
    media_image1.png
    Greyscale
Annotated Fig. 1
Annotated Fig. 1 is an annotation of Yoon’s Fig. 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,334,759 (Marrs et al.) which discloses a baffle in an air duct that has perpendicular mounting flanges.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762